Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 23, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160012(57)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  HASSAN M. AHMAD,                                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 160012
  v                                                                  COA: 341299
                                                                     Ct of Claims: 17-000170-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before September 18, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 23, 2019

                                                                                Clerk